Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 1 of 20 Page ID #:357



   1   LONNIE D. GIAMELA, SBN 228435
       lgiamela@fisherphillips.com
   2   ANET DRAPALSKI, SBN 282086
       adrapalski@fisherphillips.com
   3   FISHER & PHILLIPS LLP
       444 South Flower Street, Suite 1500
   4   Los Angeles, California 90071
       Telephone: (213) 330-4500
   5   Facsimile: (213) 330-4501
   6   Attorneys for Defendants
       M&C HOTEL INTERESTS, INC. dba MILLENNIUM
   7   BILTMORE HOTEL LOS ANGELES and JIMMY WU
   8
       BRIANA M. KIM (SBN 255966)
   9   briana@brianakim.com
       BRIANA KIM, PC
  10   249 East Ocean Boulevard, Suite 814
       Long Beach, California 90802
  11   Telephone: (714) 482-6301
       Facsimile: (714) 482-6302
  12
       Attorney for Plaintiff
  13   CHARAY MORRIS
  14
  15                        UNITED STATES DISTRICT COURT
  16            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  17
  18   CHARAY MORRIS, an individual,            Case No: 2:20-CV-07544-JAK-E
  19                      Plaintiff,            Assigned for all purposes to the
                                                Honorable John A. Kronstadt
  20           v.
  21   MILLENNIUM BILTMORE HOTEL                JOINT STIPULATED PROTECTIVE
       LOS ANGELES, a business entity           ORDER
  22   form unknown; JIMMY WU, an
       individual; and DOES 1 through 10,
  23   inclusive,
                                                Complaint Filed: June 22, 2020
  24                      Defendants.           Trial Date:      None Set
  25
  26
  27
  28

                                JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 2 of 20 Page ID #:358



   1   I.      PURPOSES AND LIMITATIONS
   2           Discovery in this action is likely to involve production of confidential,
   3   proprietary, or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may
   5   be warranted. Accordingly, Plaintiff CHARAY MORRIS and Defendant M&C
   6   HOTEL INTERESTS, INC. (collectively “the Parties”) hereby stipulate to and
   7   petition the Court to enter the following Stipulated Protective Order. The parties
   8   acknowledge that this Order does not confer blanket protections on all disclosures
   9   or responses to discovery and that the protection it affords from public disclosure
  10   and use extends only to the limited information or items that are entitled to
  11   confidential treatment under the applicable legal principles. The parties further
  12   acknowledge, as set forth in Section XIII(C), below, that this Stipulated Protective
  13   Order does not entitle them to file confidential information under seal; Civil Local
  14   Rule 79-5 sets forth the procedures that must be followed and the standards that
  15   will be applied when a party seeks permission from the Court to file material under
  16   seal.
  17   II.     GOOD CAUSE STATEMENT
  18           This action is likely to involve trade secrets, customer and pricing lists and
  19   other valuable research, development, commercial, financial, technical and/or
  20   proprietary information for which special protection from public disclosure and
  21   from use for any purpose other than prosecution of this action is warranted. Such
  22   confidential and proprietary materials and information consist of, among other
  23   things, confidential business or financial information, information regarding
  24   confidential business practices, or other confidential research, development, or
  25   commercial information (including information implicating privacy rights of third
  26   parties), information otherwise generally unavailable to the public (e.g., names,
  27   addresses, and other contact information for Defendants’ employees and agents),
  28   or which may be privileged or otherwise protected from disclosure under state or
                                                  2
                                 JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 3 of 20 Page ID #:359



   1   federal statutes, court rules, case decisions, or common law. Accordingly, to
   2   expedite the flow of information, to facilitate the prompt resolution of disputes over
   3   confidentiality of discovery materials, to adequately protect information the parties
   4   are entitled to keep confidential, to ensure that the parties are permitted reasonable
   5   necessary uses of such material in preparation for and in the conduct of trial, to
   6   address their handling at the end of the litigation, and serve the ends of justice, a
   7   protective order for such information is justified in this matter. It is the intent of the
   8   parties that information will not be designated as confidential for tactical reasons
   9   and that nothing be so designated without a good faith belief that it has been
  10   maintained in a confidential, non-public manner, and there is good cause why it
  11   should not be part of the public record of this case.
  12   III.    DEFINITIONS
  13           A.      Action: The above-entitled case styled Charay Morris v. M&C Hotel
  14   Interests, Inc. dba Millennium Biltmore Hotel Los Angles, pending before the
  15   United States District Court for the Central District of California, Case No. 2:20-
  16   cv-07544-JAK-E, removed from the Superior Court of California County of Los
  17   Angeles, Case No. 20STCV23491.
  18           B.      Challenging Party: A Party or Non-Party that challenges the
  19   designation of information or items under this Order.
  20           C.      “CONFIDENTIAL” Information or Items: Information (regardless of
  21   how it is generated, stored or maintained) or tangible things that qualify for
  22   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  23   the Good Cause Statement.
  24           D.      Counsel: Outside Counsel of Record and House Counsel (as well as
  25   their support staff).
  26           E.      Designating Party: A Party or Non-Party that designates information
  27   or items that it produces in disclosures or in responses to discovery as
  28   “CONFIDENTIAL.”
                                                   3
                                 JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 4 of 20 Page ID #:360



   1           F.      Disclosure or Discovery Material: All items or information, regardless
   2   of the medium or manner in which it is generated, stored, or maintained (including,
   3   among other things, testimony, transcripts, and tangible things), that are produced
   4   or generated in disclosures or responses to discovery in this matter.
   5           G.      Expert: A person with specialized knowledge or experience in a matter
   6   pertinent to the litigation who has been retained by a Party or its counsel to serve
   7   as an expert witness or as a consultant in this Action.
   8           H.      House Counsel: Attorneys who are employees of a party to this
   9   Action. House Counsel does not include Outside Counsel of Record or any other
  10   outside counsel.
  11           I.      Non-Party: Any natural person, partnership, corporation, association,
  12   or other legal entity not named as a Party to this action.
  13           J.      Outside Counsel of Record: Attorneys who are not employees of a
  14   party to this Action but are retained to represent or advise a party to this Action and
  15   have appeared in this Action on behalf of that party or are affiliated with a law firm
  16   which has appeared on behalf of that party, and includes support staff.
  17           K.      Party: Any party to this Action, including all of its officers, directors,
  18   employees, consultants, retained experts, and Outside Counsel of Record (and their
  19   support staffs).
  20           L.      Producing Party: A Party or Non-Party that produces Disclosure or
  21   Discovery Material in this Action.
  22           M.      Professional Vendors: Persons or entities that provide litigation
  23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  25   and their employees and subcontractors.
  26           N.      Protected Material: Any Disclosure or Discovery Material that is
  27   designated as “CONFIDENTIAL.”
  28   ///
                                                    4
                                  JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 5 of 20 Page ID #:361



   1           O.      Receiving Party: A Party that receives Disclosure or Discovery
   2   Material from a Producing Party.
   3   IV.     SCOPE
   4           A.      The protections conferred by this Stipulation and Order cover not only
   5   Protected Material (as defined above), but also (1) any information copied or
   6   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   7   compilations of Protected Material; and (3) any testimony, conversations, or
   8   presentations by Parties or their Counsel that might reveal Protected Material.
   9   However, the protections conferred by this Stipulation and Order do not cover the
  10   following information: (a) any information that is in the public domain at the time
  11   of disclosure to a Receiving Party or becomes part of the public domain after its
  12   disclosure to a Receiving Party as a result of publication not involving a violation
  13   of this Order, including becoming part of the public record through trial or
  14   otherwise; and (b) any information known to the Receiving Party prior to the
  15   disclosure or obtained by the Receiving Party after the disclosure from a source
  16   who obtained the information lawfully and under no obligation of confidentiality
  17   to the Designating Party.
  18           B.      Any use of Protected Material at trial shall be governed by the orders
  19   of the trial judge. This Order does not govern the use of Protected Material at trial.
  20   V.      DURATION
  21           Once the action proceeds to trial, all of the information that was designated
  22   as “CONFIDENTIAL” or maintained pursuant to this Protective Order becomes
  23   public and will be presumptively available to all members of the public, including
  24   the press, unless compelling reasons supported by specific factual findings to
  25   proceed otherwise are made to the trial judge in advance of the trial. See Kamakana
  26   v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)
  27   (distinguishing “good cause” showing for sealing documents produced in discovery
  28   from “compelling reasons” standard when merits-related documents are part of
                                                  5
                                  JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 6 of 20 Page ID #:362



   1   court record). Accordingly, the terms of this Protective Order do not extend beyond
   2   the commencement of the trial.
   3   VI.     DESIGNATING PROTECTED MATERIAL
   4           A.      Exercise of Restraint and Care in Designating Material for Protection
   5                   1.    Each Party or Non-Party that designates information or items
   6           for protection under this Order must take care to limit any such designation
   7           to specific material that qualifies under the appropriate standards. The
   8           Designating Party must designate for protection only those parts of material,
   9           documents, items, or oral or written communications that qualify so that
  10           other portions of the material, documents, items, or communications for
  11           which protection is not warranted are not swept unjustifiably within the
  12           ambit of this Order.
  13                   2.    Mass, indiscriminate, or routinized designations are prohibited.
  14           Designations that are shown to be clearly unjustified or that have been made
  15           for an improper purpose (e.g., to unnecessarily encumber the case
  16           development process or to impose unnecessary expenses and burdens on
  17           other parties) may expose the Designating Party to sanctions.
  18                   3.    If it comes to a Designating Party’s attention that information
  19           or items that it designated for protection do not qualify for protection, that
  20           Designating Party must promptly notify all other Parties that it is
  21           withdrawing the inapplicable designation.
  22           B.      Manner and Timing of Designations
  23                   1.    Except as otherwise provided in this Order (see, e.g., Section
  24           B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
  25           Discovery Material that qualifies for protection under this Order must be
  26           clearly so designated before the material is disclosed or produced.
  27                   2.    Designation in conformity with this Order requires the
  28           following:
                                                  6
                                  JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 7 of 20 Page ID #:363



   1                         a.     For information in documentary form (e.g., paper or
   2                   electronic documents, but excluding transcripts of depositions or
   3                   other pretrial or trial proceedings), that the Producing Party affix at a
   4                   minimum,       the     legend     “CONFIDENTIAL”              (hereinafter
   5                   “CONFIDENTIAL legend”), to each page that contains protected
   6                   material. If only a portion or portions of the material on a page
   7                   qualifies for protection, the Producing Party also must clearly identify
   8                   the protected portion(s) (e.g., by making appropriate markings in the
   9                   margins).
  10                          b.    A Party or Non-Party that makes original documents
  11                   available for inspection need not designate them for protection until
  12                   after the inspecting Party has indicated which documents it would like
  13                   copied and produced. During the inspection and before the
  14                   designation, all of the material made available for inspection shall be
  15                   deemed “CONFIDENTIAL.”             After the inspecting Party has
  16                   identified the documents it wants copied and produced, the Producing
  17                   Party must determine which documents, or portions thereof, qualify
  18                   for protection under this Order. Then, before producing the specified
  19                   documents, the Producing Party must affix the “CONFIDENTIAL
  20                   legend” to each page that contains Protected Material. If only a portion
  21                   or portions of the material on a page qualifies for protection, the
  22                   Producing Party also must clearly identify the protected portion(s)
  23                   (e.g., by making appropriate markings in the margins).
  24                         c.     For testimony given in depositions, that the Designating
  25                   Party identify the Disclosure or Discovery Material on the record,
  26                   before the close of the deposition all protected testimony.
  27                         d.     For information produced in form other than document
  28                   and for any other tangible items, that the Producing Party affix in a
                                                   7
                                   JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 8 of 20 Page ID #:364



   1                   prominent place on the exterior of the container or containers in which
   2                   the information is stored the legend “CONFIDENTIAL.” If only a
   3                   portion or portions of the information warrants protection, the
   4                   Producing Party, to the extent practicable, shall identify the protected
   5                   portion(s).
   6           C.      Inadvertent Failure to Designate
   7                   1.    An inadvertent failure to designate qualified information or
   8           items does not, standing alone, waive the Designating Party’s right to secure
   9           protection under this Order for such material so long as written notice of the
  10           inadvertent failure to designate is provided within 60 days of discovery by
  11           Designating Party of inadvertent failure to designate. Upon timely correction
  12           of a designation, the Receiving Party must make reasonable efforts to assure
  13           that the material is treated in accordance with the provisions of this Order.
  14           This provision is not intended to apply to any inadvertent production of any
  15           information or items protected by attorney-client or work product privileges.
  16           No provision in this Order shall affect a Party’s right to object to the
  17           designation of any document or other material as “CONFIDENTIAL” on
  18           any ground that is available under applicable law.
  19   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
  20           A.      Timing of Challenges
  21                   1.    Any party or Non-Party may challenge a designation of
  22           confidentiality at any time that is consistent with the Court’s Scheduling
  23           Order.
  24           B.      Meet and Confer
  25                   1.    The Challenging Party shall initiate the dispute resolution
  26           process under Local Rule 37.1, et seq.
  27           C.      The burden of persuasion in any such challenge proceeding shall be
  28   on the Designating Party. Frivolous challenges, and those made for an improper
                                                    8
                                     JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 9 of 20 Page ID #:365



   1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   2   parties) may expose the Challenging Party to sanctions. Unless the Designating
   3   Party has waived or withdrawn the confidentiality designation, all parties shall
   4   continue to afford the material in question the level of protection to which it is
   5   entitled under the Producing Party’s designation until the Court rules on the
   6   challenge.
   7   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
   8           A.      Basic Principles
   9                   1.    A Receiving Party may use Protected Material that is disclosed
  10           or produced by another Party or by a Non-Party in connection with this
  11           Action only for prosecuting, defending, or attempting to settle this Action.
  12           Such Protected Material may be disclosed only to the categories of persons
  13           and under the conditions described in this Order. When the Action has been
  14           terminated, a Receiving Party must comply with the provisions of Section
  15           XIV below (FINAL DISPOSITION).
  16                   2.    Protected Material must be stored and maintained by a
  17           Receiving Party at a location and in a secure manner that ensures that access
  18           is limited to the persons authorized under this Order.
  19           B.      Disclosure of “CONFIDENTIAL” Information or Items
  20                   1.    Unless otherwise ordered by the Court or permitted in writing
  21           by the Designating Party, a Receiving Party may disclose any information or
  22           item designated “CONFIDENTIAL” only to:
  23                         a.    The Receiving Party’s Outside Counsel of Record in this
  24                   Action, as well as employees of said Outside Counsel of Record to
  25                   whom it is reasonably necessary to disclose the information for this
  26                   Action;
  27   ///
  28   ///
                                                  9
                                  JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 10 of 20 Page ID #:366



   1                         b.       The officers, directors, and employees (including House
   2                   Counsel) of the Receiving Party to whom disclosure is reasonably
   3                   necessary for this Action;
   4                         c.       Experts (as defined in this Order) of the Receiving Party
   5                   to whom disclosure is reasonably necessary for this Action and who
   6                   have signed the “Acknowledgment and Agreement to Be Bound”
   7                   (Exhibit A);
   8                         d.       The Court and its personnel;
   9                         e.       Court reporters and their staff;
  10                         f.       Professional jury or trial consultants, mock jurors, and
  11                   Professional Vendors to whom disclosure is reasonably necessary or
  12                   this Action and who have signed the “Acknowledgment and
  13                   Agreement to be Bound” attached as Exhibit A hereto;
  14                         g.       The author or recipient of a document containing the
  15                   information or a custodian or other person who otherwise possessed
  16                   or knew the information;
  17                         h.       Any deposition, proceeding, or hearing witness who
  18                   previously has had access to the “CONFIDENTIAL” Information or
  19                   who is currently or was previously an officer, director, employee or
  20                   agent of an entity that has had access to the “CONFIDENTIAL”
  21                   Information.
  22                         i.       During their depositions, witnesses, and attorneys for
  23                   witnesses, in the Action to whom disclosure is reasonably necessary
  24                   provided: (i) the deposing party requests that the witness sign the
  25                   “Acknowledgment and Agreement to Be Bound;” and (ii) they will
  26                   not be permitted to keep any confidential information unless they sign
  27                   the “Acknowledgment and Agreement to Be Bound,” unless
  28                   otherwise agreed by the Designating Party or ordered by the Court.
                                                    10
                                  JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 11 of 20 Page ID #:367



   1                   Pages of transcribed deposition testimony or exhibits to depositions
   2                   that reveal Protected Material may be separately bound by the court
   3                   reporter and may not be disclosed to anyone except as permitted under
   4                   this Stipulated Protective Order;
   5                         j.     Any mediator or settlement officer, and their supporting
   6                   personnel, mutually agreed upon by any of the parties engaged in
   7                   settlement discussions.
   8           C.      Acknowledgement of procedure for filing under seal.
   9                   1.    The Parties further acknowledge, as set forth in Section 12.3,
  10           below, that this Stipulated Protective Order does not entitle them to file
  11           confidential information under seal; Local Civil Rule 79-5 sets forth the
  12           procedures that must be followed and the standards that will be applied when
  13           a party seeks permission from the court to file material under seal. There is
  14           a strong presumption that the public has a right of access to judicial
  15           proceedings and records in civil cases. In connection with non-dispositive
  16           motions, good cause must be shown to support a filing under seal. See
  17           Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir.
  18           2006), Phillips v. Gen. Motors Corp,, 307 F.3d 1206, 1210-11 (9th Cir.
  19           2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D.
  20           Wis. 1999) (even stipulated protective orders require good cause showing),
  21           and a specific showing of good cause or compelling reasons with proper
  22           evidentiary support and legal justification, must be made with respect to
  23           Protected Material that a party seeks to file under seal. The Parties’ mere
  24           designation of Disclosure or Discovery Material as CONFIDENTIAL does
  25           not— without the submission of competent evidence by declaration,
  26           establishing that the material sought to be filed under seal qualifies as
  27           confidential, privileged, or otherwise protectable—constitute good cause.
  28   ///
                                                  11
                                  JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 12 of 20 Page ID #:368



   1                   2.    Further, if a Party requests sealing related to a dispositive motion
   2           or trial, then compelling reasons, not only good cause, for the sealing must be
   3           shown, and the relief sought shall be narrowly tailored to serve the specific
   4           interest to be protected. See Pintos v. Pacific Creditors Ass'n., 605 F.3d 665,
   5           677-79 (9th Cir. 2010). For each item or type of information, document, or
   6           thing sought to be filed or introduced under seal in connection with a
   7           dispositive motion or trial, the Party seeking protection must articulate
   8           compelling reasons, supported by specific facts and legal justification, for
   9           the requested sealing order. Again, competent evidence supporting the
  10           application to file documents under seal must be provided by declaration.
  11                   3.    Any document that is not confidential, privileged, or otherwise
  12           protectable in its entirety will not be filed under seal if the confidential
  13           portions can be redacted. If documents can be redacted, then a redacted
  14           version for public viewing, omitting only the confidential, privileged, or
  15           otherwise protectable portions of the document, shall be filed.              Any
  16           application that seeks to file documents under seal in their entirety should
  17           include an explanation of why redaction is not feasible.
  18   IX.     PROTECTED           MATERIAL          SUBPOENAED            OR      ORDERED
  19           PRODUCED IN OTHER LITIGATION
  20           A.      If a Party is served with a subpoena or a court order issued in other
  21   litigation that compels disclosure of any information or items designated in this
  22   Action as “CONFIDENTIAL,” that Party must:
  23                   1.    Promptly notify in writing the Designating Party.             Such
  24           notification shall include a copy of the subpoena or court order;
  25                   2.    Promptly notify in writing the party who caused the subpoena
  26           or order to issue in the other litigation that some or all of the material covered
  27           by the subpoena or order is subject to this Protective Order.               Such
  28           notification shall include a copy of this Stipulated Protective Order; and
                                                   12
                                  JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 13 of 20 Page ID #:369



   1                   3.    Cooperate with respect to all reasonable procedures sought to
   2           be pursued by the Designating Party whose Protected Material may be
   3           affected.
   4           B.      If the Designating Party timely seeks a protective order, the Party
   5   served with the subpoena or court order shall not produce any information
   6   designated in this action as “CONFIDENTIAL” before a determination by the
   7   Court from which the subpoena or order issued, unless the Party has obtained the
   8   Designating Party’s permission. The Designating Party shall bear the burden and
   9   expense of seeking protection in that court of its confidential material and nothing
  10   in these provisions should be construed as authorizing or encouraging a Receiving
  11   Party in this Action to disobey a lawful directive from another court.
  12   X.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  13           PRODUCED IN THIS LITIGATION
  14           A.      The terms of this Order are applicable to information produced by a
  15   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  16   produced by Non-Parties in connection with this litigation is protected by the
  17   remedies and relief provided by this Order. Any such designation shall also
  18   function as consent by such producing Non-Party to the authority of the Court in
  19   the Action to resolve and conclusively determine any motion or other application
  20   made by any person or Party with respect to such designation, or any other matter
  21   otherwise arising under this Order.         Nothing in these provisions should be
  22   construed as prohibiting a Non-Party from seeking additional protections.
  23           B.      In the event that a Party is required, by a valid discovery request, to
  24   produce a Non-Party’s confidential information in its possession, and the Party is
  25   subject to an agreement with the Non-Party not to produce the Non-Party’s
  26   confidential information, then the Party shall:
  27   ///
  28   ///
                                                  13
                                  JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 14 of 20 Page ID #:370



   1                   1.    Promptly notify in writing the Requesting Party and the Non-
   2           Party that some or all of the information requested is subject to a
   3           confidentiality agreement with a Non-Party;
   4                   2.    Promptly provide the Non-Party with a copy of the Stipulated
   5           Protective Order in this Action, the relevant discovery request(s), and a
   6           reasonably specific description of the information requested; and
   7                   3.    Make the information requested available for inspection by the
   8           Non-Party, if requested.
   9           C.      If the Non-Party fails to seek a protective order from this court within
  10   14 days of receiving the notice and accompanying information, the Receiving Party
  11   may produce the Non-Party’s confidential information responsive to the discovery
  12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  13   not produce any information in its possession or control that is subject to the
  14   confidentiality agreement with the Non-Party before a determination by the court.
  15   Absent a court order to the contrary, the Non-Party shall bear the burden and
  16   expense of seeking protection in this court of its Protected Material.
  17 XI.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  18           A.      If a Receiving Party learns that, by inadvertence or otherwise, it has
  19   disclosed Protected Material to any person or in any circumstance not authorized
  20   under this Stipulated Protective Order, the Receiving Party must immediately (1)
  21   notify in writing the Designating Party of the unauthorized disclosures, (2) use its
  22   best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
  23   the person or persons to whom unauthorized disclosures were made of all the terms
  24   of this Order, and (4) request such person or persons to execute the
  25   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
  26   A.
  27   ///
  28   ///
                                                   14
                                  JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 15 of 20 Page ID #:371



   1   XII. INADVERTENT                PRODUCTION           OF        PRIVILEGED         OR
   2           OTHERWISE PROTECTED MATERIAL
   3           A.      When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other
   5   protection, the obligations of the Receiving Parties are those set forth in Federal
   6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   7   whatever procedure may be established in an e-discovery order that provides for
   8   production without prior privilege review. Pursuant to Federal Rule of Evidence
   9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
  10   of a communication or information covered by the attorney-client privilege or work
  11   product protection, the parties may incorporate their agreement in the Stipulated
  12   Protective Order submitted to the Court.
  13   XIII. MISCELLANEOUS
  14           A.      Right to Further Relief
  15                   1.    Nothing in this Order abridges the right of any person to seek
  16           its modification by the Court in the future. This Order shall not be construed
  17           to preclude either Party from asserting in good faith that certain
  18           “CONFIDENTIAL” Information or Items require additional protection. The
  19           Parties shall meet and confer to agree upon the terms of such additional
  20           protection.
  21           B.      Right to Assert Other Objections
  22                   1.    By stipulating to the entry of this Protective Order, no Party
  23           waives any right it otherwise would have to object to disclosing or producing
  24           any information or item on any ground not addressed in this Stipulated
  25           Protective Order. Similarly, no Party waives any right to object on any
  26           ground to use in evidence of any of the material covered by this Protective
  27           Order.
  28   ///
                                                 15
                                  JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 16 of 20 Page ID #:372



   1           C.      Filing Protected Material
   2                   1.    A Party that seeks to file under seal any Protected Material must
   3           comply with Civil Local Rule 79-5. Protected Material may only be filed
   4           under seal pursuant to a court order authorizing the sealing of the specific
   5           Protected Material at issue. If a Party's request to file Protected Material
   6           under seal is denied by the Court, then the Receiving Party may file the
   7           information in the public record unless otherwise instructed by the Court.
   8           D.      Waiver of Designating Party.
   9                   1.    This Order is entered into without prejudice to the right of any
  10           Party to knowingly waive the applicability of this Order to any
  11           “CONFIDENTIAL” Information or Items designated by that Party.
  12           E. Previously Produced Documents.
  13                   1.    The Parties agree to be bound by the terms set forth herein
  14           with regard to any “CONFIDENTIAL” information or items that have
  15           been produced before the Court signs this Order. In the event that the Court
  16           modifies this Order, or in the event that the Court enters a different
  17           Protective Order, the Parties agree to be bound by this Order until such
  18           time as the Court may enter such a different Order.
  19   XIV. FINAL DISPOSITION
  20           A.      After the final disposition of this Action, as defined in Section V,
  21   within sixty (60) days of a written request by the Designating Party, each Receiving
  22   Party must return all Protected Material to the Producing Party or destroy such
  23   material. As used in this subdivision, “all Protected Material” includes all copies,
  24   abstracts, compilations, summaries, and any other format reproducing or capturing
  25   any of the Protected Material. Whether the Protected Material is returned or
  26   destroyed, the Receiving Party must submit a written certification to the Producing
  27   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
  28   deadline that (1) identifies (by category, where appropriate) all the Protected
                                                   16
                                  JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 17 of 20 Page ID #:373



   1   Material that was returned or destroyed and (2) affirms that the Receiving Party has
   2   not retained any copies, abstracts, compilations, summaries or any other format
   3   reproducing or capturing any of the Protected Material. Notwithstanding this
   4   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
   5   papers,         trial,   deposition,   and    hearing   transcripts,   legal   memoranda,
   6   correspondence, deposition and trial exhibits, expert reports, attorney work
   7   product, and consultant and expert work product, even if such materials contain
   8   Protected Material. Any such archival copies that contain or constitute Protected
   9   Material remain subject to this Protective Order as set forth in Section V
  10   (DURATION). To the extent permitted by law, the Court shall retain jurisdiction
  11   to enforce, modify, or reconsider this Order, even after final disposition of the
  12   Action.
  13           B.         Any violation of this Order may be punished by any and all
  14   appropriate measures including, without limitation, contempt proceedings and/or
  15   monetary sanctions.
  16   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  17
  18   Dated: February 3, 2021                          Respectfully submitted,
  19                                                    FISHER & PHILLIPS LLP
  20
  21                                                By: /s/ Lonnie D. Giamela
  22                                                    LONNIE D. GIAMELA
                                                        ANET DRAPALSKI
  23                                                    Attorneys for Defendants
                                                        M&C HOTEL INTERESTS, INC. dba
  24                                                    MILLENNIUM
  25
  26
  27
  28
                                                       17
                                      JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 18 of 20 Page ID #:374



   1   Dated: February 3, 2021               Respectfully submitted,
   2                                         BRIANA KIM, P.C.
   3
   4                                    By: /s/ Briana M. Kim
   5                                         BRIANA M. KIM
                                             Attorney for Plaintiff
   6                                         CHARAY MORRIS
   7
   8
   9   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  10
  11    Dated: 
  12                                         6 &+$5/(6 ) (,&.
  13                                           HON. CHARLES F. EICK
                                        UNITED STATES MAGISTRATE JUDGE
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            18
                             JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 19 of 20 Page ID #:375



   1                                         EXHIBIT A
   2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3            I,                                [print or type full name], of
   4                                              [print or type full address], declare under
   5   penalty of perjury that I have read in its entirety and understand the Stipulated
   6   Protective Order that was issue by the United States District Court for the Central
   7   District of California on [DATE] in the case of CHARAY MORRIS V. M&C HOTEL
   8   INTERESTS, INC. dba MILLENNIUM BILTMORE HOTEL LOS ANGELES,
   9   pending before the United States District Court for the Central District of
  10   California, Case No. 2:20-cv-07544-JAK-E. I agree to comply with and to be
  11   bound by all the terms of this Stipulated Protective Order and I understand and
  12   acknowledge that failure to so comply could expose me to sanctions and
  13   punishment in the nature of contempt. I solemnly promise that I will not disclose
  14   in any manner any information or item that is subject to this Stipulated Protective
  15   Order to any person or entity except in strict compliance with the provisions of this
  16   Order.
  17           I further agree to submit to the jurisdiction of the United States District Court
  18   for the Central District of California for the purpose of enforcing the terms of this
  19   Stipulated Protective Order, even if such enforcement proceedings occur after
  20   termination of this action. I hereby appoint                                 [print   or
  21   type full name] of                                                           [print   or
  22   type full address and telephone number] as my California agent for service of
  23   process in connection with this action or any proceedings related to enforcement of
  24   this Stipulated Protective Order.
  25   Date:
  26   City and State where sworn and signed:
  27   Printed Name:                               Signature:
  28
                                                  19
                                 JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
Case 2:20-cv-07544-JAK-E Document 25 Filed 02/03/21 Page 20 of 20 Page ID #:376



   1
                                     CERTIFICATE OF SERVICE
   2
              I, the undersigned, am employed in the County of Los Angeles, State of
   3   California. I am over the age of 18 and not a party to the within action; am
       employed with Fisher & Phillips LLP and my business address is 444 South Flower
   4   Street, Suite 1500, Los Angeles, California 90071.
   5          On February 3, 2021, I served the foregoing document entitled JOINT
       STIPULATED PROTECTIVE ORDER on all the appearing and/or interested
   6   parties in this action as follows:
   7    Briana M. Kim                         Attorney for Plaintiff
        BRIANA KIM, PC                        CHARAY MORRIS
   8    249 East Ocean Boulevard, Suite 814
        Long Beach, CA 90802
   9    Tel: 714.482.6301
        Fax: 714.482.6302                     Email: briana@brianakim.com
  10
               [by MAIL] - I am readily familiar with the firm's practice of collection and
  11           processing correspondence for mailing. Under that practice it would be
               deposited with the U.S. Postal Service on that same day with postage thereon
  12           fully prepaid at Los Angeles, California in the ordinary course of business.
               I am aware that on motion of the party served, service is presumed invalid if
  13           postage cancellation date or postage meter date is more than one day after
               date of deposit for mailing this affidavit.
  14
       :       [by ELECTRONIC SUBMISSION] - I served the above listed
  15           document(s) described via the United States District Court’s Electronic
               Filing Program on the designated recipients via electronic transmission
  16           through the CM/ECF system on the Court’s website. The Court’s CM/ECF
               system will generate a Notice of Electronic Filing (NEF) to the filing party,
  17           the assigned judge, and any registered users in the case. The NEF will
               constitute service of the document(s). Registration as a CM/ECF user
  18           constitutes consent to electronic service through the court’s transmission
               facilities.
  19
             I declare that I am employed in the office of a member of the bar of this
  20   Court at whose direction the service was made.
  21           Executed February 3, 2021, at Los Angeles, California.
  22               Kristine Gonzalez              By:           /s/ Kristine Gonzalez
                        Print Name                                       Signature
  23
  24
  25
  26
  27
  28
                                                    20
                                     JOINT STIPULATED PROTECTIVE ORDER
       FP 39747323.1
